Citation Nr: 0118359	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to an effective date earlier than August 10, 
2000, for the assignment of a total (100 percent) rating for 
a psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO rating decision that assigned a total 
schedular rating for the veteran's anxiety neurosis with 
depressive features and psychophysiologic gastrointestinal 
disorder, effective from August 10, 2000 (previously, a total 
rating for compensation based on unemployability had been 
assigned effective from that date).  The March 2001 RO rating 
decision was based on a February 2001 Board decision that had 
granted the veteran's claim for a total schedular rating for 
his psychiatric condition.

In June 2001, the representative submitted a motion 
requesting that the veteran's case be advance on the Board's 
docket.  In June 2001, this motion was denied by the Board 
because of the absence of good cause.


FINDINGS OF FACT

1.  A May 1996 hearing officer decision increased the 
evaluation for the veteran's service-connected psychiatric 
disability from 50 to 70 percent, effective from August 1995.

2.  The veteran submitted correspondence dated on January 29, 
1998, that constitutes a claim for an increased evaluation 
for the service-connected psychiatric disability.

3.  VA and private medical reports of the veteran's treatment 
show that the service-connected psychiatric disability has 
been manifested by symptoms that produce total occupational 
and social impairment since January 29, 1998.



CONCLUSION OF LAW

The criteria for the assignment of a total rating for anxiety 
neurosis with depressive features and psychophysiologic 
gastrointestinal disorder from the earlier effective date of 
January 29, 1998, are met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1966 to February 
1970.

A VA hearing officer decision in May 1996 increased the 
evaluation for the veteran's anxiety disorder with 
psychophysiological disorder from 50 to 70 percent, effective 
from August 1995.  This decision was based on various 
evidence, including testimony of the veteran at a hearing in 
March 1996, a private medical report of psychiatric 
examination in March 1996, and a VA medical report of 
psychiatric examination in April 1996. 

The testimony of the veteran at a hearing in March 1996 was 
to the effect that he was missing time from work due to 
symptoms of his psychiatric disability and that he was having 
problems establishing and maintaining relationships with 
people.  The private medical report of his psychiatric 
examination in March 1996 revealed that he had a poor level 
of functioning due to his psychiatric symptoms, and the 
report of his VA psychiatric examination in April 1996 notes 
that he had been almost continuously employed since 
separation from service, but that his ability to function had 
been deteriorating over the years and had recently gotten to 
be much worse.

The veteran was notified of the May 1996 hearing officer 
decision in May 1996.  He did not appeal the determination in 
that decision.

In correspondence dated on January 29, 1998, the veteran 
notified the RO that his psychiatric condition had gotten 
much worse with increased anxiety and depression that was 
producing problems at work and with his family.  The date of 
receipt of this correspondence is not shown, but it has been 
essentially acknowledged by the RO as having been received on 
that date (January 29, 1998).

VA and private medical reports show that the veteran was 
treated and evaluated for psychiatric problems from 1997 to 
2000.  The more salient medical reports are discussed below.

The only record of the veteran's psychiatric treatment in 
1997 consist of a VA medical report of his outpatient 
treatment in June 1997.  This report shows that he was seen 
primarily for sexual trauma counseling.  VA medical reports 
of the veteran's outpatient treatment in 1998 reveal that he 
was seen primarily for disorders other than his psychiatric 
disability.

A private medical report shows that the veteran underwent 
psychiatric evaluation in November 1998.  This report notes 
that he had nightmares, night terrors, profuse sweating, 
insomnia, fears of death and fears of family members dying, 
and other phobias.  He also had panic attacks, as well as 
bouts of depression and anxiety.  These symptoms reportedly 
had caused him to withdraw from major aspects of family life 
and other social involvement.  It was noted that his 
medication, Klonopin, was no longer helpful.  It was noted 
that he had attempted to continue to support himself and his 
family with his major and severe psychiatric symptoms, but 
the examiner opined that the veteran's psychiatric condition 
warranted a 100 percent disability rating.

The veteran underwent a VA psychiatric examination in 
December 1998.  The Axis I diagnoses were major depression; 
panic disorder; and post traumatic stress disorder (PTSD).  
The GAF (global assessment of functioning) was 40.

The veteran underwent a VA psychiatric examination in October 
1999.  The Axis I diagnoses were panic attack with mild 
agoraphobia; and depression, mild to moderate.  The GAF was 
53.

Correspondence from the veteran's employer, received in 1999 
and 2000, is to the effect that the veteran had missed work 
since 1998 due to health problems.

The veteran testified at a hearing in February 2000.  His 
testimony was to the effect that he had been missing more 
time from work since January 1998 due to psychiatric 
problems.  He testified to the effect that his psychiatric 
symptoms included occasional suicidal ideations.

A private medical report dated in June 2000 notes that the 
veteran had major and severe symptoms of PTSD.  The 
signatory, a psychiatrist, opined that the veteran's 
psychiatric disability warranted a 100 percent disability 
rating.

A VA report of the veteran's outpatient treatment in August 
2000 notes that he had worsening PTSD symptoms.  His GAF was 
45.

On an application for increased compensation based on 
unemployability, dated in October 2000, the veteran reported 
that he had last worked full time in August 2000.  He 
reported that he became too disabled to work in January 1998.

The veteran testified before a member of the Board in 
February 2001.  His testimony was to the effect that he had 
stopped working in August 2000 due to symptoms of his 
service-connected psychiatric condition.  He also testified 
to the effect that he had missed a lot of work due to this 
condition since January 1998 when he submitted a claim for 
increased compensation.



B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for an effective date earlier 
than August 10, 2000, for a total rating for his service-
connected psychiatric disability.  There is no identified 
evidence not accounted for and examinations has been 
performed with regard to the veteran's claim.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the veteran's claim, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of this claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  If it is factually ascertainable that the 
disability increased within one year preceding the date of 
claim for the increased rating, the effective date of 
increased compensation will be the date the disability 
increased within that year.  38 C.F.R. § 3.400(o)(2) (2000).  
The Board may not consider evidence previously considered in 
a prior final decision on the same issue to establish an 
increased rating.  The Board may consider evidence previously 
considered in a prior final decision on the same issue in 
conjunction with later evidence for the purpose of 
determining an effective date.  Hazan v. Gober, 10 Vet. App. 
511 (1997).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Although 
the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9400 (2000), generalized 
anxiety disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

In May 1996, the RO increased the evaluation for the 
veteran's service-connected psychiatric disability from 50 to 
70 percent, effective from August 1995.  The veteran was 
notified of this determination and he did not appeal.  Hence, 
this decision is final.  38 U.S.C.A. § 7105 (West 1991).  
Based on this decision, the Board is collaterally estopped 
from adjudicating the veteran's entitlement to a higher 
rating for this condition on the same evidence, but may 
consider the prior evidence in conjunction with the evidence 
received after that date in determining the effective date of 
a subsequent claim for an increased rating for the same 
condition.  Hazan, 10 Vet. App. 511.  In this case, the Board 
finds that the evidence of record at the time of the May 1996 
RO decision when considered with the evidence now of record 
does not show that the manifestations of the veteran's 
service-connected psychiatric condition produced total 
occupational or social impairment prior to January 29, 1998, 
the date of the veteran's correspondence requesting a higher 
rating for this condition.  The evidence of record prior to 
January 29, 1998, reveals that the veteran had severe 
psychiatric symptoms, but that he was able to work and 
maintain relationships, and that his service-connected 
psychiatric disability did not require significant treatment 
in 1997.

The veteran's correspondence dated January 29, 1998, 
constitutes a claim for an increased evaluation for the 
service-connected psychiatric disability.  The date of 
receipt of this correspondence is not date-stamped, but under 
the circumstances (including the fact that the RO has 
essentially conceded receipt of this document on January 29, 
1998) the Board concedes receipt of this claim on the date of 
the document.  In any event, this resolves the matter (i.e. 
the date of receipt of this document) on a date that provides 
the veteran with the maximum benefit.  VCAA, Pub. L. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The question now for the Board to resolve is whether the 
veteran's service-connected psychiatric disability was 
totally disabling on the date of receipt of the claim for an 
increased rate or at some later date.  Statements and 
testimony from the veteran are to the effect that the 
symptoms of his service-connected psychiatric disability have 
been totally disabling since January 1998, and this evidence 
is corroborated by VA and private medical reports of his 
psychiatric evaluations since then.  The private medical 
reports of his psychiatric evaluations note that the 
veteran's psychiatric symptoms warrant a 100 percent 
disability rating and the reports of the veteran's VA 
psychiatric examinations in December 1998 and October 1999 
show GAF's of 40 and 53, respectively.  The GAF of 40 in 
December 1998 is worse than the GAF of 45 on the VA report of 
his outpatient treatment in August 2000, the effective date 
of his current total rating for the psychiatric disability, 
and the date he last worked full time.

A GAF of 40 is indicative of major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's PTSD.  Richard v. 
Brown, 9 Vet. App. 93, 97 (1997); 38 C.F.R. § 4.125 (2000).

After consideration of all the evidence, including the 
statements and testimony of the veteran to the effect that 
the manifestations of his psychiatric disability have produce 
total impairment since January 1998, the Board finds the 
greater weight of it indicates that the manifestations of the 
veteran's service-connected psychiatric disability have 
produced total social and industrial impairment since January 
1998 and support the assignment of a total rating for this 
condition, effective from January 29, 1998, the date of 
receipt of his claim for an increased evaluation for this 
condition.  Hence, the claim is granted.



ORDER

An effective date of January 29, 1998, for the assignment of 
a total rating for anxiety disorder with depressive features 
and psychophysiologic gastrointestinal disorder is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals



 

